Exhibit 10.3

 

PLX Technology, Inc. Executive Retention Agreement

 

This Executive Retention Agreement (“Agreement”) is dated June 22, 2014, and is
between PLX Technology, Inc. (“PLX”), and Arthur Whipple (“you” or “your”).

 

WHEREAS, pursuant to that certain Agreement and Plan of Merger (the “Merger
Agreement”), dated as of June 23, 2014, by and among PLX, Avago Technologies
Wireless (U.S.A.) Manufacturing Inc. (“Avago”), and Pluto Merger Sub, Inc.
(“Merger Sub”), the Company shall merge with and into Merger Sub and shall
continue as the surviving corporation (the “Merger”);

 

WHEREAS, the Compensation Committee of the Board of Directors of the Company,
believes it is in the best interests of the Company to provide you with
retention incentives set forth herein in order to assist Avago for a transition
period following the Merger; and

 

WHEREAS, you are participant in the PLX Technology, Inc. Severance Plan for
Executive Management, as amended and restated as of June 22, 2014 (the
“Severance Plan”).

 

NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

 

1.                                      Definitions.  As used in this Agreement,
the following terms shall have the respective meanings set forth below.  Any
capitalized term not defined below shall have the meaning set forth in the
Merger Agreement.

 

(a)                                 “Base Salary” means your annual rate of base
salary in effect immediately prior to the Effective Time.

 

(b)                                 “Cause” means (i) the willful and deliberate
failure by you to perform your duties and responsibilities (other than as a
result of incapacity due to physical or mental illness) which is not remedied in
a reasonable period of time after receipt of written notice from the Company
specifying such failure, (ii) willful misconduct by you which is demonstrably
and materially injurious to the business or reputation of the Company, or
(iii) your conviction of, or plea of guilty or nolo contendere to, a felony or
other crime involving moral turpitude.  The Company must notify you that it
believes “Cause” has occurred within ninety (90) days of its knowledge of the
event or condition constituting Cause or such event or condition shall not
constitute Cause hereunder.

 

(c)                                  “Company” means PLX and any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company, by
operation of law, or otherwise.

 

(d)                                 “Good Reason” means the occurrence of any of
the following events after the Effective Time without your express written
consent: (i) a material reduction of your duties or responsibilities, relative
to your duties or responsibilities as in effect immediately following the
Effective Time; provided, that (x) changes solely to your title, level, and
reporting relationships (including, but not limited to, the number of your
direct or indirect reports), or (y) your assignment to a position with
substantially equivalent duties and responsibilities, shall not, in either case,
in and of itself, constitute a material reduction in your duties or
responsibilities; (ii) a material decrease in your Base Salary; or (iii) the
relocation of your principal location of work to a location that is in excess of
thirty-five (35) miles from such location immediately prior to the Effective
Time. Your termination shall not be considered to be for Good Reason unless
(A) within ninety (90) days after the initial existence of the applicable event
or

 

--------------------------------------------------------------------------------


 

condition that is purported to give rise to a basis for termination for Good
Reason, you provide written notice of the existence of such event or condition
to the Company, (B) such event or condition is not cured within thirty (30) days
after the date of the written notice from you to the Company, and (C) you
terminate employment no later than thirty (30) days after the expiration of the
applicable cure period.

 

(e)                                  “Target Bonus” means your target bonus
amount under the variable compensation plan of PLX in effect on the date hereof.

 

2.                                      Terms of Continued Employment.  Your
obligation to continue in employment following the Closing in order to receive
the benefits provided hereunder is subject to the obligation of the Company and
Avago to retain you as a full-time employee of the Company, Avago or one its
respective affiliates at a Base Salary that is no less than the level in effect
on the date hereof, and with eligibility for all Avago employee benefits (or
Company employee benefits through December 31, 2014) provided to similarly
situated executives.

 

3.                                      Treatment of Unvested Options.  With
respect to each Company Option that was unvested and unexercisable as of
immediately prior to the Effective Time, you will be paid the Option Payments in
respect thereof on the earlier of (i) January 2, 2015 (subject to your continued
employment on such date), or (ii) the date on which your employment is
terminated (A) by the Company for any reason other than for Cause, (B) by you
for Good Reason or (C) by reason of your death or permanent disability.

 

4.                                      Retention Bonus.  Subject to your
continued employment on January 2, 2015, you will receive a retention bonus in
an amount equal to (a) the sum of (i) your Base Salary, plus (ii) your Target
Bonus minus (b) the amount, if any, previously paid to you in respect of the PLX
2014 variable compensation plan (such amount, the “Bonus Amount”).  In the event
of your termination by the Company for any reason other than for Cause
(including due to death or your permanent disability) or by you for Good Reason
prior to January 2, 2015, subject to Section 2(b) of the Severance Plan, the
Bonus Amount will be paid to you on the date set forth in such Section 2(b). 
Any termination of your employment by the Company without Cause shall be
communicated to you by the Company with thirty (30) days’ advance written notice
of the effective date of such termination in accordance with Section 12 of the
Severance Plan.  The Company may place you on “garden leave” at any time during
such 30-day notice period (such that you will remain an employee but will not be
assigned any duties and will not come into the office unless requested by the
Company).

 

5.                                      Severance Plan.  You hereby agree and
acknowledge that your right to receive the Bonus Payment and the Option Payments
is in lieu and in full satisfaction of the right to receive the payments and
benefits set forth in Sections 2(a)(ii) and 2(a)(iv), respectively of the
Severance Plan.  You further agree and acknowledge that all other terms and
conditions of the Severance Plan, including your right to receive the amounts
set forth in Section 2(a)(i) and 2(a)(iii) (subject to the conditions set forth
thereunder) in the event of a qualifying termination as described in this
Agreement, shall continue in effect under the terms of the Severance Plan.

 

6.                                      Indemnity.  The Company and Avago shall
indemnify and hold you harmless for any taxes which you may incur pursuant to
Section 409A of the Internal Revenue Code (including associated penalties,
interest, costs or other liability), as a result of the deferral of the Option
Payments pursuant to this Agreement, and shall provide you with a gross-up
payment to pay all taxes (including associated penalties, interest, costs or
other liability) due with respect to any payment required under this sentence.
 Any tax indemnification or gross-up payment described in this Section 6 shall
be paid when the underlying taxes are remitted or other amounts paid.

 

2

--------------------------------------------------------------------------------


 

7.                                      Withholding Taxes.  The Company may
withhold from the Bonus Amount and the Option Payments such employment and
income taxes as may be required to be withheld pursuant to any applicable law or
regulation.

 

8.                                      Successors.  This Agreement shall inure
to the benefit of and be enforceable by your personal or legal representatives,
executors, administrators, successors, heirs, distributees, devisees and
legatees. If you should die while any amounts are payable to you hereunder, all
such amounts, unless otherwise provided herein shall be paid in accordance with
the terms of this Agreement to such person or persons appointed in writing by
you to receive such amounts or, if no person is so appointed, to your estate.

 

9.                                      Governing Law. This Agreement shall be
governed in all respects by the internal laws of the State of California
(without regard to conflicts of law principles).

 

10.                               Counterparts.  This Agreement may be executed
in two or more counterparts, each of which shall be deemed an original, and all
of which together shall constitute one and the same instrument.  Facsimile
signatures shall be acceptable and binding.

 

11.                               Termination.  In the event the Company does
not enter into the Merger Agreement or if the Merger Agreement is terminated in
accordance with its terms, this Agreement will terminate concurrently therewith.

 

[Signature Page Follows]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
above written.

 

 

PLX TECHNOLOGY, INC.

 

 

 

 

 

/s/ David K. Raun

 

Name:

David K. Raun

 

Title:

Chief Executive Officer

 

 

 

EXECUTIVE

 

 

 

 

 

/s/ Arthur Whipple

 

Name: Arthur Whipple

 

--------------------------------------------------------------------------------